Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”) is entered into as of the Effective Date
(as hereinafter defined) by and between Robert M. Schmitz (“Schmitz”), an
individual, and Flotek Industries, Inc., a Delaware corporation (the “Company”).

WHEREAS, pursuant to the terms of that certain Employment Agreement entered into
between the Company and Schmitz on May 29, 2015 to be effective as of May 1,
2015 (the “Employment Agreement”), Schmitz is serving as the Chief Financial
Officer and Executive Vice President of the Company and in various positions
with the Company’s subsidiaries; and

WHEREAS, Schmitz is retiring from his position of Chief Financial Officer and
Executive Vice President of the Company and his positions with the Company’s
subsidiaries on February 13, 2017;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby expressly acknowledged, the undersigned parties agree as
follows:

1. Date of Retirement.

(a) Effective as of February 13, 2017 (the “Retirement Date”), Schmitz shall
retire and be separated from his employment by the Company and from the position
of Chief Financial Officer and Executive Vice President of the Company and all
of the positions held by Schmitz with respect to the Company’s subsidiaries.
This Agreement shall become effective, however, on the “Effective Date,” as
defined in subsection (b) below.

(b) Schmitz understands that he has 21 days from February 14, 2017 (the
“Submittal Date”), which is the date a draft of this Agreement was delivered to
him, for the purpose of reviewing and considering this Agreement and making his
decision whether to agree to and execute this document. Schmitz understands
that, while it is his right to decide to enter into and execute this Agreement
before the end of this 21-day period that he is under no obligation to do so. If
Schmitz signs and returns this Agreement before the end of this 21-day period,
it is because Schmitz freely chose to do so after carefully considering its
terms. Schmitz is entitled to revoke his execution of this Agreement within 7
days of signing it, and this Agreement does not become effective or enforceable
until the day after this 7-day revocation period has expired (the “Effective
Date”). If the revocation period expires of a weekday or holiday, Schmitz will
have until the end of the next business day to revoke. Notwithstanding anything
to the contrary set forth herein, neither Schmitz nor the Company shall have any
obligation hereunder until such 7-day revocation period has expired with such
revocation right unexercised.



--------------------------------------------------------------------------------

2. Severance Payment and Benefits.

(a) In exchange for the promises of Schmitz contained in this Agreement and the
release of claims as set forth in Section 4 of this Agreement, the Company will
pay to Schmitz a total of $459,375.04 as follows: (i) $100,000.00 on the
Effective Date and (ii) $39,930.56 at the end of each of the next nine full
calendar months following the Effective Date. Schmitz agrees that the
consideration the Company will provide includes amounts in addition to anything
of value to which Schmitz is already entitled.

(b) Schmitz shall receive coverage at Company expense under the employee health
insurance plan of the Company for the period following the Retirement Date until
August 31, 2018.

(c) All payments to Schmitz shall be subject to withholding of employment, FICA,
and other taxes as required by law.

3. Other Benefits. Schmitz shall not be entitled to coverage under any employee
benefit plan of the Company subsequent to the Retirement Date except as set
forth in Section 2(b). The terms of this Agreement shall not affect in any
respect the rights of Schmitz with respect to contributions previously made by
or with respect to Schmitz pursuant to the Section 401(k) Plan of the Company or
any other vested rights under ERISA-covered employee benefit plans, which shall
be governed by the terms of such plan(s), as applicable on the date Schmitz
signs this Agreement.

4. Release. In consideration for the Company’s promises in this Agreement,
including the promise to pay compensation to Schmitz pursuant to Section 2(a)
hereof, Schmitz, on behalf of himself and his heirs, executors, administrators,
successors, assigns, and any other person claiming by, through, or under
Schmitz, voluntarily and knowingly waives, releases and discharges the Company,
its subsidiaries and their direct and indirect affiliates, and their respective
successors, assigns, divisions, representatives, agents, officers, directors,
stockholders, and employees (the “Released Parties”), from any claims, demands
and/or causes of action whatsoever, presently known or unknown, that are based
upon facts occurring on or prior to the Effective Date, including but not
limited to, the following: (a) any statutory claims under the Age Discrimination
in Employment Act of 1967, the Older Workers Benefits Protection Act of 1990,
the Americans with Disabilities Act of 1990, the Civil Rights Acts of 1964 and
1991, the National Labor Relations Act, or other U.S. (federal, state or local)
or international laws (all as amended), (b) any tort or contract claims, (c) any
claims for options or rights to acquire stock or the issuance of or right to
retain restricted stock, (d) any claims or rights with respect to severance
compensation or any other consideration under the Employment Agreement, and/or
(e) any claims, matters or actions related to Schmitz’s employment and/or
affiliation with, or

 

Page 2 of 7



--------------------------------------------------------------------------------

separation from, the Company, and any facts or circumstances relating to the
negotiation of this Agreement. Such release does not, however, reach the
Company’s obligations under this Agreement or any obligations under the Bylaws
of the Company to Schmitz with regard to indemnification and advancement of
expenses to or for the benefit of Schmitz. Nothing in this Agreement is intended
to waive claims (i) for unemployment or workers’ compensation benefits,
(ii) that may arise after Schmitz signs this Agreement, or (iii) which cannot be
released by private agreement. In addition, nothing in this Agreement including
but not limited to the release of claims, proprietary information,
confidentiality, cooperation, and non-disparagement provisions, prevent Schmitz
from filing a charge or complaint with or from participating in an investigation
or proceeding conducted by the EEOC, NLRB, or any other any federal, state or
local agency charged with the enforcement of any laws, or from exercising rights
under Section 7 of the NLRA to engage in joint activity with other employees,
although by signing this release Schmitz is waiving rights to individual relief
based on claims asserted in such a charge or complaint, or asserted by any
third-party on Schmitz’s behalf, except where such a waiver of individual relief
is prohibited.

5. No Assignment of Claims. The Company and Schmitz each represents and warrants
to the other that it or he has not made any assignment and will make no
assignment of any of the claims which are purported to be released and
discharged by this Agreement.

6. Return of Company Property. On the Retirement Date, Schmitz agrees to return
to the Company all of the Company’s property in his possession, including but
not limited to all of the tangible and intangible property belonging to the
Company and relating to his employment with the Company. Schmitz further
represents and warrants that Schmitz will not retain any copies, electronic or
otherwise, of such property.

7. Additional Covenants.

(a) Schmitz acknowledges (i) receipt of all compensation and benefits due
through the Retirement Date as a result of services performed for the Company
with the receipt of a final paycheck except as provided in this Agreement;
(ii) Schmitz has reported to the Company any and all work-related injuries
incurred during employment; (iii) the Company properly provided any leave of
absence because of Schmitz’s or a family member’s health condition and Schmitz
has not been subjected to any improper treatment, conduct or actions due to a
request for or taking such leave; (iv) Schmitz has provided the Company with
written notice of any and all concerns regarding suspected ethical and
compliance issues or violations on the part of the Company, and (v) Schmitz has
not filed any complaints, claims, or actions against the Company or any Released
Party.

 

Page 3 of 7



--------------------------------------------------------------------------------

(b) Schmitz agrees to cooperate fully with the Company in its prosecution,
defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed by or against the Company that relate to matters within the
knowledge or responsibility of Schmitz.

(c) Schmitz will not solicit, or assist or facilitate another in soliciting, for
employment any natural person who as of the Effective Date is employed by the
Company or any of its subsidiaries in any capacity, or personally solicit, or
assist or facilitate another in soliciting, any such employees to terminate
their employment with the Company or personally facilitate or assist in the
hiring of any such employee by any other person for a period of one year
following the Retirement Date.

8. Confidentiality.

(a) Schmitz and the Company acknowledge that by virtue of his prior relationship
with the Company, Schmitz has previously had access to certain Confidential
Information and been involved in the creation of certain Confidential
Information. Schmitz acknowledges and agrees that all such Confidential
Information constitutes valuable, special and unique property belonging
exclusively to the Company. Schmitz agrees that he will not, for any reason or
purpose whatsoever, disclose any Confidential Information to any party without
express written authorization of the Company.

(b) “Confidential Information” means any confidential or proprietary information
of the Company, including, without limitation, all documents or information, in
whatever form or medium, concerning or evidencing operations, activities,
strategies, long range plans, financial and tax information, personnel
information, plans, opportunities, and customer information, but excluding any
such information that is or becomes generally available to the public other than
as a result of any breach of this Agreement or other unauthorized disclosure.

(c) This Agreement and all terms of this Agreement are hereby designated as
confidential information. Neither Schmitz nor the Company, nor their agents and
representatives, are permitted to discuss the nature and terms of this agreement
with any third party, except that both parties are permitted to discuss the
nature and terms of this Agreement with appropriate tax, accounting or legal
professionals, as necessary in any legal proceedings directly related to the
provisions and terms of this Agreement, or as otherwise required by law or
compelled by a court of competent jurisdiction after reasonable notice to the
Company.

 

Page 4 of 7



--------------------------------------------------------------------------------

9. Non-Disparagement. Schmitz agrees not to disparage the Company, its
directors, officers or employees, and the Company agrees that its senior
managers will not disparage Schmitz or his tenure or efforts at the Company.

10. Governing Law. The execution, validity, interpretation and performance of
this Agreement shall be determined and governed exclusively by the laws of the
State of Texas, without reference to the principles of conflict of laws.

11. Entire Agreement. This Agreement represents the complete agreement among
Schmitz and the Company concerning the subject matter hereof and supersedes all
prior agreements and understandings, written or oral, between Schmitz and any
member of the Company concerning the subject matter of this Agreement except
those provisions of the Employment Agreement which survive the “Termination
Date” as set forth in the Employment Agreement. No attempted modification or
waiver of any of the provisions of this Agreement shall be binding on any party
hereto unless in writing and signed by Schmitz and the Company. This Agreement
is binding upon and inures to the benefit of the parties’ heirs, successors and
permitted assigns.

12. Acknowledgements. This Agreement has been entered into voluntarily and not
as a result of coercion, duress or undue influence. Schmitz acknowledges that he
has read and fully understands the terms of this Agreement. The company hereby
advises Schmitz that he should consult with an attorney before executing this
Agreement. Schmitz understands and agrees that any modification or alteration of
any terms of this Agreement by Schmitz voids this Agreement in its entirety.
Schmitz agrees with the Company that changes, whether material or immaterial, do
not restart the running of the 21-day consideration period provided in Paragraph
1.

13. Dispute Resolution. Any and all disputes between the parties to this
Agreement arising out of or in connection with the negotiation, execution,
interpretation, performance or non-performance of this Agreement and the
covenants and obligations contemplated herein, including but not limited to any
claims against Schmitz, the Company, its respective officers, directors,
employees or agents, shall be solely and finally settled by arbitration before
three arbitrators conducted in Houston, Texas pursuant to the Commercial Rules
of the American Arbitration Association, as now in effect or hereafter amended.
Judgment on the award of the arbitrator may be entered in any court having
jurisdiction over the party against whom enforcement of the award is being
sought, and the parties hereby irrevocably consent to the jurisdiction of any
such court for the purpose of enforcing any such award. The parties agree and
acknowledge that any arbitration proceedings between them, and the outcome of
such proceedings, shall be kept strictly confidential. In the event of any such
dispute concerning the subject matter of this Agreement, the prevailing party
shall be entitled to recover reasonable attorney’s fees incurred for the
arbitration.

 

Page 5 of 7



--------------------------------------------------------------------------------

14. Notices. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses, facsimile numbers or
e-mail addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

Company:

Flotek Industries, Inc.

Attention: President

10603 W. Sam Houston Pkwy. N., Suite 300

Houston, Texas 77064

with a mandatory copy to:

Casey W. Doherty

Doherty & Doherty LLP

1717 St. James Place, Ste. 520

Houston, Texas 77056

Fax no.: 713-572-1001

E-mail address: casey@doherty-law.com

Schmitz:

 

 

   

 

   

 

   

15. Execution. This Agreement may be executed in counterparts, each of which
will be deemed an original and shall be deemed duly executed upon the signing of
the counterparts by the parties.

[Signature Page Follows]

 

Page 6 of 7



--------------------------------------------------------------------------------

The parties to this Agreement have executed this Agreement on the dates set
forth below.

 

/s/ Robert M. Schmitz

Robert M. Schmitz

February 14, 2017

Date

FLOTEK INDUSTRIES, INC.

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: President and CEO

February 14, 2017

Date

 

Page 7 of 7